


115 HR 1251 IH: CPI-E Act of 2017
U.S. House of Representatives
2017-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 1251
IN THE HOUSE OF REPRESENTATIVES

February 28, 2017
Mr. Garamendi (for himself, Mr. Cartwright, Mr. Cicilline, Mr. Cohen, Mr. Conyers, Mr. Deutch, Mr. Ellison, Mr. Grijalva, Ms. Norton, Ms. Jackson Lee, Ms. Jayapal, Mr. Loebsack, Ms. Lofgren, Mrs. Carolyn B. Maloney of New York, Ms. McCollum, Mr. McNerney, Mrs. Napolitano, Ms. Pingree, Mr. Pocan, Ms. Shea-Porter, Ms. Slaughter, Mr. Swalwell of California, Ms. Wasserman Schultz, Mrs. Watson Coleman, and Ms. Hanabusa) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Veterans' Affairs, Oversight and Government Reform, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To provide for cost-of-living increases for certain Federal benefits programs based on increases in the Consumer Price Index for the elderly.

 
1.Short titleThis Act may be cited as the CPI-E Act of 2017. 2.Cost-of-living increases for certain Federal benefits programs based on increases in the Consumer Price Index for the elderlyNotwithstanding any other provision of law, whenever there is an increase in the Consumer Price Index for the elderly, published by the Bureau of Labor Statistics, the dollar amounts in effect for the payment of the following benefits, as such amounts were in effect immediately before the increase in the Consumer Price Index for the elderly, shall be increased by the same percentage as such price index was increased: 
(1)An annuity under the Civil Service Retirement System or the Federal Employees Retirement System. (2)Department of Veterans Affairs wartime disability compensation under section 1114 of title 38, United States Code. 
(3)Department of Veterans Affairs additional compensation for dependents under section 1115(1) of such title. (4)The Department of Veterans Affairs clothing allowance under section 1162 of such title. 
(5)Department of Veterans Affairs dependency and indemnity compensation to surviving spouse under subsections (a) through (d) of section 1311 of such title. (6)Department of Veterans Affairs dependency and indemnity compensation to children under sections 1313(a) and 1314 of such title. 
(7)Military retirement and survivor benefit programs, as defined in section 1461(b) of title 10, United States Code. (8)Any old-age, survivors, or disability insurance benefit under title II of the Social Security Act. 

